Mr. Chief Justice Schaefer delivered the opinion of the court: Alberta Sackwitz Krupp filed a petition in the probate court of St. Clair County seeking to amend the proof of heirship in the estate of Albert F. Sackwitz, to show that she was a daughter and an heir-at-law of the decedent. The probate court heard evidence and denied the petition. On appeal the circuit court of St. Clair County, after hearing evidence, dismissed her appeal. She now appeals directly to this court upon the ground that a freehold is involved. Ill. Rev. Stat. 1959, chap. 110, par. 75. In cases that are indistinguishable from this one it has been determined that this court lacks jurisdiction upon a direct appeal from an order of this kind, (Worsley v. Welch, 317 Ill. 90; Saunders v. Saunders, 323 Ill. 43,) and upon the authority of those decisions this cause is transferred to the Appellate Court, Fourth District. Cause transferred.